Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al., NPL (“Automatic Selection of Molecular Images from Electron Micrographs”) cited on IDS in view of Homman et al. (US 20120250975 A1).
Regarding claim 1, Frank teaches a method for automatically locating and extracting a plurality of two-dimensional projections of particles in a micrograph image (see Abstract, “images of single molecules may be selected automatically from a digitized electron micrograph” also page 170, under “3. Theory” line 11-13 “Two-dimensional cross-correlation between the source and the reference field yields (ignoring terms containing noise}”), the method comprising: receiving, by an electronic processor (page 169, Introduction; “Although modern computer linked image display systems facilitate the interactive selection of particles from digitized micrographs), a micrograph image of a sample including a plurality of particles of a first type (see page 169, Introduction: “The method of single particle averaging [1] is being increasingly used to obtain structural information from electron micrographs showing macro-molecules in distinct views”); automatically assembling, by the electronic processor (see page 169, Introduction: “Thus it is worth looking for a computer algorithm that is capable of locating particles automatically”; see also page 172, section 4 “Practical Implementation” i.e., SPIDER image processing system), by analyzing image data from the micrograph image in each of a plurality of partially overlapping windows,  (see page 170, under “3. Theory”, line 7-11: “we now window out the jth realization of the particle, and place it into a reference image field, in a position corresponding to its position in the source field, characterized; see also page 171, left col., 4th paragraph, “…the basis for the automatic particle selection by windowing from the original image file. We call this procedure of selecting image subfields from a large image field based on a ranked list of correlation peaks correlation windowing”), identifying a subset of windows with image data satisfying at least one statistic criterion compared to other windows in the plurality of partially overlapping windows (see page 169, Introduction line, 22+; “However, with statistically well-defined (medium or high dose) images, a higher accuracy of spatial localization and a better signal discrimination may be achieved with a different approach, which will be described in the following”; see also page 171, left col., 4th paragraph, “…procedure of selecting image subfields from a large image field based on a ranked list of correlation peaks correlation windowing.” ), and including the image data of each window of the identified subset of windows as a reference image in the set of reference images (see page 169, under 2.Principle of automatic selection; (d) window the data field at positions corresponding to the peak positions found; see also page 171, left col., 5th paragraph, “For a reference particle positioned in the center of its frame (a position it will have as a consequence of the centering preceding the rotational averaging), the particles selected by the correlation windowing algorithm described above will be automatically centered and immediately amenable to masking, application of alignment or rotational filtration.”); analyzing image data from the micrograph image in each of a plurality of query image windows by calculating a cross-correlation between the image data in each of the plurality of query image windows and each reference image of the set of reference images (see page 169, under “2. Principle of automatic selection” (b) cross-correlate the reference field with the data field); and automatically identifying, based at least in part on the cross-correlation (see page 171 Col. 1 line 30+; “The set of coordinates of accepted CCF peaks (which are the theoretical center coordinates of "good" particles) are the basis for the automatic particle selection by windowing from the original image file. We call this procedure of selecting image subfields from a large image field based on a ranked list of correlation peaks correlation windowing”), a plurality of locations in the micrograph image each containing a two-dimensional projection of a different instance of a particle of the first type (see page 170, under “3. Theory” line 1+; “The optical density distribution in an image field showing a particle in a unique view d(r) at different positions and in different (in-plane) orientations defined by the two-dimensional rotation matrix”). However, Frank does not teach as further claimed, but
Homman et al. teaches a set of reference images from the micrograph image (see para [0025-0028]; “The electron micrograph may be provided from the electron microscope as files or pictures to be scanned it is for the further steps of the method preferably to achieve and store knowledge of pixel size, resolution and enlargement for each micrograph. In a step of forming templates, selected and transformed particles are used to form a template, which may be characterized by a test function” see also para [0018-0019]; “FIG. 9 shows a comparison of the actual total number of viral structures present in a set of test images (X-axis) as determined by a virologist to the number identified by our procedure (Y-axis); and
FIG. 10 shows an automated production of a map that identifies locations of interest in an electron micrograph illustrated here for the C test function”), wherein the set of reference images includes a first plurality of reference images that contain image data of at least one particle of the first type (see para [0035]; “Accordingly, a defined set of virus particles of the same type is required in order to train and design the sequence to provide a template for this specific particle structure”) and a second plurality of reference images that do not contain image data of the particle of the first type (see para [0024]; “Other type of particles, including for example biological objects such as cells or cell structures, but also non-organic particles and structures, may be identified and characterized with minor modifications to the described method and arrangement” see also para [0005]; “The structures have a first shape type deformed in a first direction. The selected structures are transformed to a second shape type different from the first shape type. The transformed structures of the second shape type are used to form a plurality of templates. A new structure in a second image is identified. The new structure has the first shape type. The second shape type structure of each template is deformed in the first direction. It is determined which template is a preferred template than best matches the new structure”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Homman et al. in order to allow facile deformation and adjustments of the template to individual virus particles which shape in the micrograph is more-or-less elliptical or asymmetrical (see para [0035]).
Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Frank in the combination further teaches dividing an image area of the micrograph image into a plurality of container areas (see page 169 2. Principle of automatic selection line 17-28; “This may be approximated by adding a few images that have been derived from the centered original image by rotation. The rotation angles are chosen such as to divide the angle between symmetry-related orien­tations into equal increments”).
Homman et al. in the combination further teaches calculating a mean intensity and a variance for the image data in each of the plurality of overlapping windows (see para [0039]; “The degree of matching between two sequences of function values y.sub.i and y.sub.j (referred to below as vectors) containing the same sequence of pixel positions was determined using the standard estimated statistical correlation: M ( y i , y j ) = y i - y _ i , y j - y _ j y i - y _ i y j - y _ j ( eq . 2 a ) ##EQU00002## Where y is the mean value of she vector and the matching of all coefficients to [-1, 1] is mapped. The rationale for using this approach is that it indicates the degree of linearly similarity between the two structures. After placing the sample vectors normalized around their mean” see also para [0042]; “FIGS. 4A-C illustrate the test functions obtained using all coefficients or only those 80% of the varying coefficients identified exhibiting the least variance according to the variance ranking” ), a window with a highest mean intensity as compared to other windows in the same container area, a window with a lowest mean intensity as compared to the other windows in the same container area (see also para [0055]; “The expected number of particles identified was compared with the true number of particles present in the image to obtain a mean and standard deviation of the counting error. In addition, so evaluate whether there was a systematic mean difference, i.e., whether the procedure identifies on the average too many or too few particle, the H.sub.0 hypothesis that: "The mean difference=0" was tested” see also para [0059]; “A scatter plot 136 of the total number of viral particles identified as being present in a set of test images by our procedure in comparison to the correct number as determined by a virologist is shown in FIG. 9 together with the identity function. The line in this graph depicts the identity function. The mean difference is 0.16 and the standard deviation 5.63. The significance level of the null hypothesis H.sub.0, i.e., "The mean difference=0", is 0.92. Clearly, there is close similarity between these two values (mean dlfference=0.16, standard deviation of 5.63), which in the ideal case would be points on the identity function. The fact that the level of significance of H.sub.0 was 0.92 according to Student's t-test indicates that there was a fair probability that there was no systematic difference between these two approaches in mean”) a window with a highest see para [0041-0042]); “Thus, in order to rank the significance of each coefficient and thereby eliminate the worst of the variance, the value of VAR j = n = 1 N ( [ y ^ n - f C , y ^ n f C ] j ) 2 ##EQU00005## was calculated for each coefficient….. FIGS. 4A-C illustrate the test functions obtained using all coefficients or only those 80% of the varying coefficients identified exhibiting the least variance according to the variance ranking”). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Frank et al. in the combination further teaches calculating a value indicative of a response signal for each query image window based on the calculated cross-correlation (see page 169, Introduction line 14+; “maxima of the variance indicate the presence of structural content due to a "signal" structure superimposed on the noise background….., a higher accuracy of spatial localization and a better signal discrimination may be achieved with a different approach”, see also Fig. 1, page 169, 2. (b-c); “cross-correlate the reference field with the data field; look for the N highest peaks in the cross-correlation function (CCF) where N is a rough estimate of the number of particles expected”). 
Regarding claim 6, the rejection of claim 5 is incorporated herein. 
Homman et al. in the combination further determining, for each query image window of the plurality of query image windows, a number of reference images in the set of reference images for which the cross-correlation between the reference image and the query image window exceeds a threshold (see Fig. 7A-C, para [0057]; discloses the calculated threshold values of measured virus particles). 


Claims 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Homman et al. as applied to claims above, and further in view of Burbaker (US 20170103161 A1) Cited on IDS.
Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Frank and Kawada et al. as a whole fails to teach as further claimed, but
 Burbaker teaches generating a three-dimensional model of the particle based on the plurality of images of the two-dimensional projections of the particle extracted from the micrograph image (see para [0003]; “a method for molecule structure reconstruction from a set of 2D Cryo-electron microscope particle images of at least one target is provided, the method comprising determining a probabilistic model of 3D structures for the at least one”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Burbaker in order to determine a most likely 3D structure of each target (see para [0003]). 
Regarding claim 4, the rejection of claim 1 is incorporated herein. Burbaker in the combination further teaches calculating a normalized cross-correlation between each query image window and each reference image by calculating the cross-correlation between the query image window and the reference image at each of a plurality of offsets (see para [0108]; “With regard to quantitative evaluation, traditionally, the cryo-EM field has used the Fourier Shell Correlation (FSC) to measure the similarity between two 3D densities. FSC is the normalized cross-correlation, computed using the 3D Fourier coefficients of the density in shells of fixed frequency magnitude”).
Regarding claim 7, the rejection of claim 5 is incorporated herein. Additionally, the rejection analysis of claim 4 with respect to prior art Burbaker is incorporated herein (see also para [0108]; “If this is not the case, an optimal alignment can be computed by maximizing the (overall) normalized cross-correlation using a simplex based search”).

Allowable Subject Matter
Upon reviewing the rejection of claim 8-18, the prior arts of record taken either singly or in combination fails to anticipate or fairly suggest the limitation of dependent claims, in such a manner that a rejection under 35 USC or 103 would be improper. The rejection of claims 8-18 has been withdrawn.
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668